Because of the
constraints on our time, I shall omit several paragraphs
of my statement, the full text of which has been
distributed to delegations.
The President, the Prime Minister and the people
of Timor-Leste have conveyed to the people and the
Government of the United States our profound
sympathy for the people of the Gulf states, in particular
the people of the city of New Orleans, who were the
victims of Hurricane Katrina. President George W.
Bush and Secretary of State Condoleezza Rice have
spoken touching words of gratitude in recognition of
the outpouring of sympathy from so many nations. We
must remember that the United States Administration
and the American people were among the first and
most generous to respond to the tsunami tragedy that
befell the peoples living on the borders of the Indian
Ocean on 26 December last year.
Only a little more than three years ago, the
Secretary-General, Kofi Annan, handed over power to
our elected President. Since then, we have made real
progress in nation-building, peacebuilding, economic
development, national reconciliation and enhancing
relations with our neighbours. Timor-Leste has acceded
to the seven main international human rights
instruments, and my Government is committed to
fulfilling its obligations. We were among the first in
the world to pioneer a streamlined treaty reporting
procedure. We are currently drafting our first reports,
and all Government agencies are participating in that
exercise. The internal political and security situation,
including our porous common land borders, is peaceful
and stable. A recent report of the World Bank,
commenting on the general situation of peace and
stability in my country, stated,
“Most countries emerging from conflict ... relapse
into violence within five years. Timor-Leste has
avoided that fate, maintained peace and political
stability, and established security”.
As a result of the unexpectedly high prices of oil
and gas, Timor-Leste today enjoys a surplus, which has
enabled our Government to increase our public
expenditure by 30 per cent during the current fiscal
year. That increase will benefit mostly the rural
population and the poorest. In addition, we are proud to
report that 36 per cent of our national budget is
allocated to education and health.
We have fostered the best possible relationships
with our neighbours. At of the end of July, we became
the twenty-fifth member of the Regional Forum of the
Association of Southeast Asian Nations (ASEAN); our
next goal is ASEAN membership. We enjoy special
observer status in the Pacific Islands Forum. Without
the active involvement of our regional and
international friends, the leadership and coordinating
role of the United Nations and the engagement of its
many agencies, of the Bretton Woods institutions and
of the Asian Development Bank, we would not have
been able to achieve the impressive progress we have
made thus far.
With regard to truth and reconciliation, I shall
now address the issue of justice. In an effort to uncover
the truth about the events of 1999, the Governments of
Timor-Leste and Indonesia have established a joint
commission on truth and friendship. The commission is
mandated to examine serious acts of violence that
occurred in the period before, during and after the 30
August 1999 popular consultations sponsored by the
United Nations.
We are accused in some quarters of being too
preoccupied with forging close relations with
Indonesia, to the detriment of justice for past abuses,
and in doing so of encouraging impunity. To our
accusers, we say the following. We are mindful of the
need to accord dignity and respect to the victims of
past abuses, and we believe that in the pursuit of
justice we must be sensitive to the need to establish a
balance between comprehensive justice and national
reconciliation in order to avoid perpetuating the
divisions of the past and risking the exacerbation of
existing cleavages in our society. We believe that our
first obligation, as a responsible member of the
international community, is to build a peaceful, stable,
democratic and prosperous country. By consolidating
nation-building, internal peace and stability and
26

unshackling our people from poverty, we can
contribute to wider peace and stability.
If one were to read the aforementioned World
Bank report on the developments in my country, one
would reach the same upbeat conclusion about the
impressive gains that we have attained in only three
years. Let me share with members some additional
findings:
“Timor-Leste, the world’s newest nation,
was created out of ashes ... Given that the country
started from scratch both physically and
institutionally, Timor-Leste has done remarkably
well”.
We have developed a model Petroleum Fund legal
and policy regime, which we took directly to the
people and to the National Parliament for approval. We
do not want Timor-Leste to fall prey to the developing
nations’ so-called resource curse, whereby God-given
resources are squandered. The key principle is that
only the sustainable income from our petroleum wealth
will be available for current expenditure. Commenting
on our Petroleum Fund, the World Bank said that
Timor-Leste
“has adopted a state-of-the-art legal framework
for on- and off-shore petroleum production and
taxation and a draft savings policy and associated
Petroleum Fund Act consistent with the
Extractive Industries Transparency Initiative
(EITI) ... having embraced transparency
principles even before EITI existed ... True to
stated principles, the Government has adhered to
a provisional savings policy for petroleum
revenues ahead of the adoption of the permanent
savings policy”.
I should now like to touch upon the theme of
United Nations reform. As we observe the current news
coverage surrounding the oil-for-food scandal, with the
United Nations painted as the villain, we are certainly
disappointed that the Organization we idealize is
tainted by allegations of corruption.
In peacekeeping and conflict prevention, we must
remember that while the Secretary-General has the
responsibility to alert the Security Council to ongoing
or potential conflicts that may threaten international
peace and security, the ultimate decision to act rests
with the Security Council, in particular the five
permanent members. The role of the United Nations in
the world has not, however, been limited to
peacekeeping; it has provided facilities and an
environment for informal meetings between parties in
conflict, it has mediated hostage situations or border
disputes, and it has mobilized resources and
coordinated assistance to war-torn countries or to
communities affected by natural disasters.
While we all agree that our collective
Organization has failed at times, those shortcomings
and failures should not obscure its virtues and
successes. The United Nations can become more
effective if regional bodies do their share in addressing
the challenges in their respective regions.
Much has been said and written about the need
for a thorough review of the United Nations system,
and much of the debate has been focused on the
Security Council, overshadowing all other issues,
including the much-needed reform of the General
Assembly itself. Reform is also urgent in regard to the
existing human rights system. The proliferation of
treaty bodies and agenda items results in a morass of
duplication, waste, inefficiency and loss of focus.
The General Assembly remains the prime organ
of the United Nations that brings together all nations,
rich and poor, large and small. The endless and
repetitive yearly general debate and agenda must be
reviewed in order to shorten it and make it more
focused.
I now turn to the Commission on Human Rights.
No country or group has a monopoly on selectivity. We
are all good practitioners, focusing our attention on
issues that are often remote from our shores or that do
not collide with friendships, alliances or interests.
Timor-Leste fully endorses the establishment of a
Human Rights Council and is prepared to serve in such
a body if we are asked to do so.
Timor-Leste strongly supports the creation of a
Peacebuilding Commission, which will play a critical
role in post-conflict situations. The merits are sui
generis. In view of our unique and rich experience,
Timor-Leste would be pleased to serve on that new
body if our friends believe we can be useful there.
There is agreement that the Economic and Social
Council must be reformed. It seems to duplicate or add
little value to its subsidiary bodies. We do not support
expanding the Council’s mandate to include managing
United Nations post-conflict activities.
27

A permanent member of the Security Council
should not limit its peacekeeping contributions to
eloquent rhetoric while refraining from providing the
troops necessary to back up its words. We are all
capable of delivering eloquent speeches with apparent
moral force, but we do not all have the same political
will, courage or raw power to match our words.
Aspiring Security Council members, permanent and
non-permanent alike, should be countries with stable and
open political systems and with effective credible national
leaderships that inspire trust and respect in their
respective regions and throughout the world as a whole.
My Government holds the view that regional
balance remains a sine-qua-non principle as should
representation of civilizations. Asia, which contains
half of the world’s population, is grossly
underrepresented in the United Nations system and will
remain so, even with the possible addition of India and
Japan. Timor-Leste supports the G-4 initiative, because
we believe that the four countries concerned fulfil
every reasonable qualifying criterion for permanent
membership in the Security Council.
Timor-Leste, which has an overwhelmingly
Catholic majority population, is proud to have been the
first country to draw the attention of this body to the
need to insure that the Muslim world be adequately
represented in an expanded Security Council. We
continue to believe that Indonesia, the world’s largest
Muslim country, with the third largest population in
our region and the third largest Asian democracy, is
uniquely suited for permanent member status.
I wish now to touch on an issue that has been
very much in the news in the last few months: Japan
and its neighbours. Timor-Leste understands the
reservations of certain countries that do not wish to see
too large a Security Council; we understand the
reluctance of some of the current permanent five to
abandon or share privileges with new ones. We
understand that countries that were invaded and
colonized by Japan during the Second World War are
not receptive to their former aggressor. Timor-Leste,
too, was occupied by Japan during the Second World
War. But we also remember how the proud Japanese
people were made to pay an extraordinary price for
their Second World War sins. Hiroshima stands as the
living reminder of that horrible price.
Japanese leaders were brought to trial at the
International Military Tribunal for the Far East and
paid for their crimes. A defeated Japan was effectively
occupied and administered by the victorious American
Power. This benign occupier charted the course of the
new Japan, which today is a world economic Power, a
peaceful and vibrant democracy that has made
enormous contributions to the well-being of developing
countries and the United Nations system.
Allow me now to share with the Assembly my
Government’s concern on some key international
issues — the Middle East, Afghanistan and Iraq.
First, we commend Israeli Prime Minister Ariel
Sharon for his courage in disengaging from Gaza. We
hope that this is only a first step towards the full
implementation of the road map leading to the
establishment of a democratic Palestinian State. The
new Palestinian leaders and people deserve equal
praise for their moderation and statesmanship, patience
and tolerance.
In Iraq and Afghanistan, local extremist elements
and foreign mercenaries continue their campaign of
terror to reverse the democratic gains made by the
people of the two countries. The international
community and, in particular, the neighbouring
countries, have a special duty to provide all necessary
support to the brave peoples of Afghanistan and Iraq in
their struggle to consolidate their hard-won freedoms;
the neighbouring countries must do more to prevent
their territories from being used as springboards for the
infiltration of mercenaries and weapons into
Afghanistan and Iraq.